Exhibit 10.01

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), is dated as of May 7, 2007, is
entered into by and among DDJ Total Return Loan Fund, L.P., as the Lender (as
defined in the Loan Agreement referred to below), The Wornick Company, a
Delaware corporation (the “Company”), Right Away Management Corporation, a
Delaware corporation, The Wornick Company Right Away Division, a Delaware
corporation, and The Wornick Company Right Away Division, L.P., a Delaware
limited partnership (each, a “Subsidiary”, and, collectively, the
“Subsidiaries”).

RECITALS:

A.            The Company, the Lender (as assignee of Texas State Bank) and the
Subsidiaries are parties to that certain Loan Agreement, dated as of June 30,
2004 (as amended by the First Amendment thereto dated as of March 16, 2007 and
as further amended, modified, supplemented or amended and restated from time to
time, the “Loan Agreement”).

B.            As of the date hereof, the Events of Default referred to herein as
the “Specified Defaults” have occurred and are continuing.

C.            At the Company’s request, the Lender has agreed to forbear from
exercising those of its rights and remedies under the Loan Agreement, the other
Loan Documents and/or applicable law that have arisen due to the occurrence and
continuance of the Specified Defaults on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS


1.1          DEFINED TERMS.


(A)           CAPITALIZED TERMS THAT ARE DEFINED IN THIS AGREEMENT SHALL HAVE
THE MEANINGS ASCRIBED TO SUCH TERMS IN THIS AGREEMENT. ALL OTHER CAPITALIZED
TERMS SHALL HAVE THE MEANINGS ASCRIBED IN THE LOAN AGREEMENT. UNLESS THE CONTEXT
OF THIS AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES TO THE PLURAL INCLUDE
THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE PLURAL; THE WORDS
“INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE FOLLOWED BY “WITHOUT
LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE INDICATED, THE
INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


(B)           THIS AGREEMENT CONSTITUTES A “LOAN DOCUMENT” AS DEFINED IN THE
LOAN AGREEMENT.


(C)           REFERENCES IN THIS AGREEMENT TO THE LENDER SHALL CONSTITUTE
REFERENCES TO DDJ TOTAL RETURN LOAN FUND, L.P. SOLELY IN ITS CAPACITY AS THE
LENDER.

1


--------------------------------------------------------------------------------


ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT


2.1          FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND REMEDIES.


(A)           EFFECTIVE AS OF THE FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW),
THE LENDER AGREES THAT UNTIL THE EXPIRATION OF THE “FORBEARANCE PERIOD” (AS
DEFINED BELOW), IT WILL FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES AGAINST
THE COMPANY OR THE SUBSIDIARIES UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED DEFAULTS
(EXCLUDING, HOWEVER, ITS RIGHT TO CHARGE INTEREST ON ANY OBLIGATIONS DURING THE
FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE SPECIFIED IN THE REVOLVING NOTE
AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH OF THE COMPANY AND THE
SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH COMPLIANCE IS EXPRESSLY
EXCUSED BY THE TERMS OF THIS AGREEMENT, WITH ALL EXPLICIT RESTRICTIONS OR
PROHIBITIONS TRIGGERED BY THE EXISTENCE AND/OR CONTINUANCE OF ANY EVENT OF
DEFAULT UNDER THE LOAN AGREEMENT, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, (II) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE
LENDER’S RIGHTS AND REMEDIES UNDER ANY AGREEMENTS CONTAINING SUBORDINATION
PROVISIONS IN FAVOR OF THE LENDER (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OR
REMEDIES AVAILABLE TO THE LENDER AS A RESULT OF THE OCCURRENCE OR CONTINUATION
OF THE SPECIFIED DEFAULTS), AND (III) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR
OTHERWISE AFFECT THE EXERCISE OF THE LENDER’S RIGHTS UNDER THIS AGREEMENT.  AS
USED HEREIN, THE TERM “SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS OF DEFAULT
LISTED ON ANNEX I HERETO.  DURING THE FORBEARANCE PERIOD, ANY CONDITION TO THE
MAKING OF AN ADVANCE UNDER THE LOAN AGREEMENT THAT WOULD NOT BE MET SOLELY
BECAUSE OF THE OCCURRENCE AND CONTINUANCE OF ANY SPECIFIED DEFAULT IS HEREBY
WAIVED.


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW) AND ENDING
UPON THE OCCURRENCE OF A TERMINATION EVENT.  AS USED HEREIN, “TERMINATION EVENT”
SHALL MEAN THE EARLIER TO OCCUR OF (I) THE DELIVERY BY THE LENDER TO THE COMPANY
OF A WRITTEN NOTICE TERMINATING THE FORBEARANCE PERIOD, WHICH NOTICE MAY BE
DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE OF ANY FORBEARANCE DEFAULT
(AS DEFINED BELOW), AND (II) THE EARLIER OF (X) 11:00 A.M. (EASTERN DAYLIGHT
TIME) ON JULY 2, 2007 AND (Y) IF THE 45-DAY STANDSTILL PERIOD UNDER SECTION
3.2(B)(I)(A) OF THE INTERCREDITOR AGREEMENT HAS COME INTO EFFECT, 11:00 A.M.
(EASTERN DAYLIGHT TIME) ON THE DATE THAT IS TWO (2) BUSINESS DAYS PRIOR TO THE
TERMINATION OF SUCH STANDSTILL PERIOD.  AS USED HEREIN, THE TERM “FORBEARANCE
DEFAULT” SHALL MEAN: (A) THE OCCURRENCE OF ANY EVENT OF DEFAULT THAT IS NOT A
SPECIFIED DEFAULT, (B) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY
WITH ANY TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH IN THIS AGREEMENT, (C)
THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY THE COMPANY OR ANY
SUBSIDIARY UNDER THIS AGREEMENT TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE WHEN MADE, (D) ANY OCCURRENCE, EVENT OR CHANGE IN FACTS OR
CIRCUMSTANCES OCCURRING ON OR AFTER THE FORBEARANCE EFFECTIVE DATE THAT WOULD
RESULT IN A MATERIAL ADVERSE CHANGE, (E) THE OCCURRENCE OF ANY VIOLATION OR
BREACH OF, OR OTHER FAILURE TO OBSERVE, PERFORM OR COMPLY WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT BY THE TRUSTEE (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), OR (F) THE COMMENCEMENT BY OR AGAINST THE COMPANY OR ANY SUBSIDIARY
OF A PROCEEDING UNDER ANY DEBTOR RELIEF LAWS.  ANY FORBEARANCE DEFAULT SHALL
CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.

2


--------------------------------------------------------------------------------



(C)           UPON A TERMINATION EVENT, THE AGREEMENT OF THE LENDER HEREUNDER TO
FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES IN RESPECT OF THE SPECIFIED
DEFAULTS SHALL IMMEDIATELY TERMINATE WITHOUT THE REQUIREMENT OF ANY DEMAND,
PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND, ALL OF WHICH EACH OF THE COMPANY
AND THE SUBSIDIARIES HEREBY WAIVES.  THE COMPANY AND THE SUBSIDIARIES AGREE THAT
THE LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF A TERMINATION EVENT PROCEED
TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, ANY
OTHER LOAN DOCUMENT AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, ITS
RIGHTS AND REMEDIES ON ACCOUNT OF THE SPECIFIED DEFAULTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON THE OCCURRENCE OF A TERMINATION EVENT, THE
LENDER MAY, UPON SUCH NOTICE OR DEMAND AS IS SPECIFIED BY THE LOAN AGREEMENT AND
ANY OTHER LOAN DOCUMENTS OR APPLICABLE LAW, COLLECT AND/OR COMMENCE ANY LEGAL OR
OTHER ACTION TO COLLECT ANY OR ALL OF THE OBLIGATIONS FROM THE COMPANY AND THE
SUBSIDIARIES, (II) FORECLOSE OR OTHERWISE REALIZE ON ANY OR ALL OF THE
COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY OR ALL OF
THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF, AND (III)
TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS AND
REMEDIES PROVIDED FOR BY UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS
AND/OR APPLICABLE LAW, ALL OF WHICH RIGHTS AND REMEDIES ARE FULLY RESERVED BY
THE LENDER.


(D)           ANY AGREEMENT BY THE LENDER TO EXTEND THE FORBEARANCE PERIOD OR
ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET FORTH IN
WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE LENDER.  THE COMPANY
AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER HAS MADE NO ASSURANCES
WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE
PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON
THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN
CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND/OR APPLICABLE
LAW.


(E)           THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES AND AGREES
THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL ACCOMMODATION
(INCLUDING THE FUNDING OF ANY BORROWING REQUEST UNDER THE REVOLVING LOAN) WHICH
THE LENDER MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE LENDER IN
RELIANCE UPON, AND IS CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL
RELEASES AND REAFFIRMATION OF INDEMNITIES CONTAINED IN ARTICLE 4 HEREOF AND THE
OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
EACH OF THE SUBSIDIARIES HEREUNDER.


2.2          AMENDMENT TO SECTION 8.02.  SECTION 8.02 OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY DELETING THE FIRST SENTENCE THEREOF IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING:

“Borrower will not permit the aggregate rentals payable under all non-cancelable
operating leases entered into after Closing to which Borrower or Subsidiary is a
party to exceed (a) $500,000 during any fiscal year ending with fiscal year
2006, (b) $1,250,000 during the fiscal year 2007, and (c) $1,500,000
thereafter.  Without the prior written consent of the Lender in its sole
discretion, no such operating lease entered into after May 1, 2007 and having a
term greater than one year shall contain any restriction on the Borrower’s or
applicable Subsidiary’s right to grant a lien to the Lender on such Person’s
leasehold interest in the subject property, and the lessor in respect of each
such lease shall have agreed to provide upon request a collateral access
agreement substantially in the

3


--------------------------------------------------------------------------------


form provided by the Lender with such modifications therein as shall be
reasonably acceptable to the Lender.”


2.3          MODIFICATION OF CERTAIN REPORTING REQUIREMENTS.  UNTIL INSTRUCTED
TO THE CONTRARY BY THE LENDER, THE COMPANY SHALL NOT DELIVER TO THE LENDER THE
CASH BUDGETS CONTEMPLATED IN SECTION 7.11 OF THE LOAN AGREEMENT OR THE WRITTEN
REPORTS CONTEMPLATED IN SECTION 7.21 OF THE LOAN AGREEMENT.  THE COMPANY’S
COMPLIANCE WITH THIS SECTION 2.3 SHALL CONSTITUTE COMPLIANCE WITH SECTIONS 7.11
AND 7.21 OF THE LOAN AGREEMENT AND THE COMPANY’S FAILURE TO COMPLY WITH THIS
SECTION 2.3 SHALL CONSTITUTE AN EVENT OF DEFAULT.


2.4          EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF THE
FIRST DATE (THE “FORBEARANCE EFFECTIVE DATE”) ON WHICH EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED:


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE LENDER IN ACCORDANCE WITH
SECTION 6.5 HEREIN, COUNTERPARTS OF THIS AGREEMENT EXECUTED BY EACH OF THE
LENDER, THE COMPANY AND EACH OF THE SUBSIDIARIES;


(B)           THE LENDER SHALL HAVE RECEIVED ALL ACCRUED AND UNPAID COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE PAID PURSUANT HERETO
OR THE LOAN AGREEMENT ON OR PRIOR TO THE FORBEARANCE EFFECTIVE DATE; AND


(C)           THIS AGREEMENT SHALL HAVE BEEN FILED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON
FORM 8-K PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1          REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
SUBSIDIARIES.  TO INDUCE THE LENDER TO ENTER INTO THIS AGREEMENT, EACH OF THE
COMPANY AND THE SUBSIDIARIES HEREBY REPRESENTS AND WARRANTS TO THE LENDER THAT:


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE COMPANY AND THE
SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF EXECUTION AND DELIVERY OF
THIS AGREEMENT, AND WILL BE ON THE FORBEARANCE EFFECTIVE DATE, TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH MADE ON AND AS
OF SUCH RESPECTIVE DATE (OR, TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, ON AND AS OF SUCH EARLIER DATE), EXCEPT TO
THE EXTENT OF ANY INACCURACY RESULTING SOLELY FROM THE SPECIFIED DEFAULTS.


(B)           EXCEPT FOR THE SPECIFIED DEFAULTS OR AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS IN COMPLIANCE WITH
ALL THE TERMS AND PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED, AND NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY AND
THE SUBSIDIARIES OF THIS AGREEMENT:

(I)            ARE WITHIN ITS CORPORATE OR LIMITED PARTNERSHIP POWERS;

4


--------------------------------------------------------------------------------


(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, INCLUDING THE CONSENT OF THE HOLDERS OF ITS EQUITY INTERESTS
WHERE REQUIRED;

(III)          DO NOT AND WILL NOT (A) CONTRAVENE ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
(B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT, (C) CONFLICT WITH OR
RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR PERMIT
THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF THE COMPANY OR
ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR ANY OF THE
SUBSIDIARIES; AND

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE FORBEARANCE
EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH PRIOR TO THE
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO THE LENDER AND EACH OF
WHICH ON THE FORBEARANCE EFFECTIVE DATE WILL BE IN FULL FORCE AND EFFECT.


(D)           THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY
AND EACH OF THE SUBSIDIARIES.  EACH OF THIS AGREEMENT, THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
THE COMPANY AND THE SUBSIDIARIES, ENFORCEABLE AGAINST EACH SUCH PERSON IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR LIMITING
CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY.


3.2          SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE FORBEARANCE
EFFECTIVE DATE.

ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY


(A)           IN CONSIDERATION OF, AMONG OTHER THINGS, THE LENDER’S EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES, ON
BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS (COLLECTIVELY, “RELEASORS”),
HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR PROSECUTE AGAINST ANY RELEASEE
(AS DEFINED BELOW) AND HEREBY FOREVER WAIVES, RELEASES AND DISCHARGES TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE FROM, ANY AND ALL CLAIMS
(INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF
AND RECOUPMENT), ACTIONS, CAUSES OF ACTION, SUITS, DEBTS, ACCOUNTS, INTERESTS,
LIENS, PROMISES, WARRANTIES, DAMAGES AND CONSEQUENTIAL AND PUNITIVE DAMAGES,
DEMANDS, AGREEMENTS, BONDS, BILLS, SPECIALTIES, COVENANTS, CONTROVERSIES,
VARIANCES, TRESPASSES, JUDGMENTS, EXECUTIONS, COSTS, EXPENSES OR CLAIMS
WHATSOEVER (COLLECTIVELY, THE “CLAIMS”), THAT SUCH RELEASOR NOW HAS OR HEREAFTER
MAY HAVE, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER NOW
EXISTING OR HEREAFTER ARISING, WHETHER ARISING AT LAW OR IN EQUITY, AGAINST THE
LENDER IN ANY CAPACITY AND ITS AFFILIATES, SHAREHOLDERS AND “CONTROLLING
PERSONS” (WITHIN THE MEANING OF THE FEDERAL SECURITIES LAWS), AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER
REPRESENTATIVES OF EACH OF THE

5


--------------------------------------------------------------------------------


foregoing (collectively, the “Releasees”), based in whole or in part on facts
whether or not now known, existing on or before the Forbearance Effective Date,
that relate to, arise out of or otherwise are in connection with (i) any aspect
of the business, operations, assets, properties, affairs or any other aspect of
any of the Company or the Subsidiaries, (ii) any aspect of the dealings or
relationships between or among the Company, the Subsidiaries and their
respective affiliates, on the one hand, and the Lender, on the other hand, or
(iii) any or all of the Loan Agreement or the other Loan Documents, or any
transactions contemplated thereby or any acts or omissions in connection
therewith; provided, however, that the foregoing shall not release the Lender
from its express obligations under this Agreement, the Loan Agreement and the
other Loan Documents.  The receipt by the Company of any of the Revolving Loan
or other financial accommodations made by the Lender on or after the date hereof
shall constitute a ratification, adoption, and confirmation by the Company and
the Subsidiaries of the foregoing general release of all Claims against the
Releasees which are based in whole or in part on facts, whether or not now known
or unknown, existing on or prior to the date of receipt of any of the Revolving
Loan or other financial accommodations.  In entering into this Agreement, each
of the Company and the Subsidiaries consulted with, and has been represented by,
legal counsel and expressly disclaims any reliance on any representations, acts
or omissions by any of the Releasees and each hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth herein do not
depend in any way on any such representations, acts and/or omissions or the
accuracy, completeness or validity hereof.  The provisions of this Article 4(a)
shall survive the expiration of the Forbearance Period and the termination of
this Agreement, the Loan Agreement, the other Loan Documents and payment in full
of the Obligations.


(B)           WITHOUT IN ANY WAY LIMITING THEIR REAFFIRMATIONS AND
ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE COMPANY AND THE
SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS ITS
INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT.  EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS
AND THE PAYMENT IN FULL OF THE OBLIGATIONS.

ARTICLE V
RATIFICATION OF LIABILITY

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Loan Agreement or any other Loan
Document.

6


--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS


6.1          NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER.  OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT BE DEEMED TO
OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE, ANY RIGHT, POWER,
PRIVILEGE OR REMEDY OF THE LENDER UNDER THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENT OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO OF THIS AGREEMENT
PRECLUDE THE LENDER FROM REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS OR
FORBEARANCES WITH RESPECT TO THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT. 
OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT
CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY
OF THE SUBSIDIARIES TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) THE OCCURRENCE OR CONTINUANCE OF
ANY PRESENT OR FUTURE EVENT OF DEFAULT.


6.2          RATIFICATION AND CONFIRMATION.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY
KIND.


6.3          GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


6.4          HEADINGS.  THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


6.5          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY BE DELIVERED BY
EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR ELECTRONIC
MAIL.


6.6          SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT WILL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION WILL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF; PROVIDED
THAT IF ANY PROVISION OF THIS AGREEMENT, AS APPLIED TO ANY PARTY OR TO ANY
CIRCUMSTANCE, IS JUDICIALLY DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, THE PARTIES AGREE THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION
MAY MODIFY THE PROVISION IN A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT
IS ENFORCEABLE, AND/OR TO DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED
FORM, SUCH PROVISION WILL THEN BE ENFORCEABLE AND WILL BE ENFORCED.


6.7          AGREEMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT IN
THE MANNER SPECIFIED FOR AN AMENDMENT OF OR MODIFICATION TO THE LOAN AGREEMENT
IN SECTION 12.10 OF THE LOAN AGREEMENT.


6.8          COSTS; EXPENSES.  EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ CAPITAL MANAGEMENT, LLC
AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND EXPENSES (INCLUDING THE
FEES AND EXPENSES OF LEGAL COUNSEL) OF

7


--------------------------------------------------------------------------------


such Person incurred in connection with the Company and the Subsidiaries.  The
provisions of this Section 6.8 shall survive the termination of this Agreement
provided, however, that the Obligations under this Section 6.8 shall terminate
upon the payment in full of the Obligations and the termination of the Loan
Agreement.


6.9          ASSIGNMENT; BINDING EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER.  ALL OF THE TERMS, AGREEMENTS, COVENANTS, REPRESENTATIONS, WARRANTIES
AND CONDITIONS OF THIS AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT OF
AND ARE ENFORCEABLE BY, THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


6.10        ENTIRE AGREEMENT.  THIS AGREEMENT, THE LOAN AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT, TOGETHER WITH ANY AND ALL
ANNEXES, EXHIBITS AND SCHEDULES THERETO THAT ARE OR HAVE BEEN DELIVERED PURSUANT
THERETO, CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES IN
RESPECT OF THE SUBJECT MATTER OF THE LOAN AGREEMENT AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY WITH RESPECT THERETO.

[SIGNATURE PAGE FOLLOWS]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

COMPANY

 

 

 

THE WORNICK COMPANY

 

 

 

By:

/s/ JON P. GEISLER

 

 

Name: Jon P. Geisler

 

 

Title: President & CEO

 

 

 

SUBSIDIARIES

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION, L.P.

 

 

 

By:

/s/ JON P. GEISLER

 

 

Name: Jon P. Geisler

 

 

Title: President & CEO

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ JON P. GEISLER

 

 

Name: Jon P. Geisler

 

 

Title: President & CEO

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION

 

 

 

By:

/s/ JON P. GEISLER

 

 

Name: Jon P. Geisler

 

 

Title: President & CEO

 

 

 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By:

GP Total Return, LP, its General Partner

 

By:

GP Total Return, LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

Name:

David J. Breazzano

 

 

Title:

Member

 

9


--------------------------------------------------------------------------------


ANNEX I

SPECIFIED DEFAULTS

The Events of Default:

1.                                       under Section 10.01(a) as a result of
the failure to make the interest payment under the Loan Agreement due on March
31, 2007 until April 20, 2007.

2.                                       under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

3.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in Section 6.03 with
respect to any financial statements delivered prior to the Forbearance Effective
Date resulting solely from the failure to characterize amounts owed under the
notes issued under the Indenture as current liabilities.

4.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in any Draw Request
resulting solely from the occurrence of any of the other Specified Defaults.

5.                                       under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
breaches of Sections 4.4(a) (such breach consisting of the failure to deliver
the compliance certificate specified therein in respect of the Company’s fiscal
year ended December 31, 2006) and, in respect of the Company’s fiscal years
ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture.

6.                                       under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

7.                                       under Section 10.01(r) based solely
upon the occurrence of any of the other Specified Defaults.

8.             under Section 10.01(b) or (c) based solely upon the occurrence of
the other Specified Defaults.

10


--------------------------------------------------------------------------------